Citation Nr: 1341135	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a respiratory disability, to include asthma and obstructive lung disease.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2010.  

6.  Entitlement to an initial disability rating in excess of 50 percent for PTSD since September 16, 2010.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007, including service in the Southwest Asia Theater of Operations from October 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for allergic rhinitis, bronchitis, asthma and obstructive lung disease, fibromyalgia and PTSD.  Thereafter, the claim file was transferred to the RO in Waco, Texas.  

In a September 2008 rating decision the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective September 1, 2007.  A September 2009 rating decision increased the initial disability rating to 30 percent, effective September 1, 2007.  An August 2012 rating decision increased the disability rating to 50 percent, effective September 16, 2010.  

The issues of entitlement to service connection for fibromyalgia, as well as for higher disability ratings for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, allergic rhinitis, chronic bronchitis, and a respiratory disability, to include diagnosed asthma and obstructive lung disease, had onset in service.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Chronic bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  A respiratory disability, to include asthma and obstructive lung disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


Analysis

The Veteran contends that she was first treated for a respiratory disability, allergic rhinitis and bronchitis after her service in the Persian Gulf and that these disabilities have continued since her discharge from service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran service treatment records show that she denied any chronic or frequent colds, hay fever, asthma, shortness of breath or chronic cough in a March 1987 report of medical history.  The treatment records further show intermittent treatment for bronchitis as early as October 1989 and as recent as September 2006.  Likewise, service treatment records show intermittent treatment for allergic rhinitis as early as April 2005 and as recent as August 2005.  

February 2002 pulmonary function testing in service revealed evidence of mild obstructive disease and subsequent treatment records show diagnoses of reactive airways exacerbations.  An April 2004 medical history report shows the Veteran reported having had asthma or breathing problems, shortness of breath, bronchitis, wheezing, and a chronic cough.  She also indicated that she had been prescribed an inhaler.  It was noted that she had asthma while serving in Iraq and used an inhaler, antibiotics and steroids to treat her symptoms.  The examiner noted that she had reactive airway disease symptoms while in Iraq that had resolved since her redeployment.  In a February 2007 medical history report, the Veteran again stated that she had asthma, shortness of breath, bronchitis, wheezing, a chronic cough, chronic colds and hay fever.  She again indicated that she had been prescribed an inhaler.  

A June 2008 VA examination report notes the Veteran's history of having asthmatic and allergy episodes approximately 5 to 6 times a year and further notes that she had diagnoses of asthma and obstructive lung disease.  At the time of the examination, there was no evidence of acute bronchitis.  Pulmonary function testing revealed a mild obstructive defect.  The diagnoses included allergic rhinitis, acute bronchitis, and mild obstructive lung defect.  

Subsequent VA and private treatment records and evaluations show the Veteran continued to report asthmatic attacks and diagnoses of bronchitis, asthma and obstructive lung disease.  She also continued to report regular use of allergy medications and inhalers.  

Although the June 2008 VA examiner did not provide an etiological opinion regarding the Veteran's diagnosed allergic rhinitis, bronchitis, and obstructive lung disease, the Veteran, in her January 2009 notice of disagreement and December 2009 substantive appeal, states that she began to experience respiratory problems and allergies after she served in Iraq and has been treated for her diagnosed allergic rhinitis, bronchitis, asthma and obstructive lung disease since service separation.  The Veteran is competent to report her recurrent respiratory problems and her longstanding treatment with inhalers, allergy medications and steroids.  Further, the Board finds the Veteran's statements to be credible.  

The Veteran was diagnosed with allergic rhinitis, bronchitis and obstructive lung disease in service and at the June 2008 VA examination.  She is competent to report the onset and recurrent symptoms of the identified disabilities.  Her statements are supported by VA and private treatment records noting her history of allergic rhinitis, bronchitis, asthma and obstructive lung disease and documenting her ongoing use of prescribed inhalers, as well as objective evidence of wheezing intermittently and an obstructive defect in pulmonary function tests.  Significantly, there is no evidence to the contrary, and resolving all doubt in her favor, service connection for allergic rhinitis, bronchitis, and a respiratory disability, to include asthma and obstructive lung disease is warranted.  38 C.F.R. § 3.303.  


ORDER

Resolving all doubt in favor of the Veteran, service connection for allergic rhinitis is granted.

Resolving all doubt in favor of the Veteran, service connection for bronchitis is granted.

Resolving all doubt in favor of the Veteran, service connection for a respiratory disability, to include asthma and obstructive lung disease, is granted.  


REMAND

With regard to the Veteran's claim for service connection for fibromyalgia, although most of her service treatment records are silent for any relevant complaints, findings, or diagnoses, a July 1995 treatment record indicates that a clinical examination and the Veteran's history was suggestive of fibromyalgia.  

The June 2008 VA examination, conducted less than one year after her discharge from service, notes that the Veteran was diagnosed with fibromyalgia in service.  Despite diagnosing fibromyalgia, the examiner indicates that there was currently no lymphadenopathy associated with fibromyalgia at the onset and no recent febrile episodes.  

Evidence further shows that service connection has been granted for chronic fatigue syndrome, irritable bowel syndrome and PTSD.  Symptoms associated with these disabilities may overlap with those associated with a diagnosis of fibromyalgia.  The Veteran must be provided another VA examination to determine whether she currently has fibromyalgia or other current disability that is otherwise related to service, including as due to an undiagnosed illness as defined in 38 C.F.R. § 3.317.  

In correspondence received in April 2011, the Veteran stated that her PTSD symptoms have worsened since the last VA examination in September 2010.  An examination is needed to assess the current severity of the disability.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all sources of VA and non-VA treatment for her claimed fibromyalgia and her service-connected PTSD.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain any and all identified records must be fully documented in the claims file. 

2.  Thereafter, schedule the Veteran for another VA examination by an appropriately qualified medical professional.  The entire claim file, (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include a copy of this remand, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

After examining the Veteran and reviewing the claims file, provide an opinion as to the following questions: 

a. Is it at least as likely as not that the Veteran has fibromyalgia based on her complaints of muscle and joint pain, and any other relevant symptoms?

The examiner is advised that a July 1995 service record indicates that a clinical examination and the Veteran's history were suggestive of fibromyalgia.

b.  If the Veteran does not have fibromyalgia, is it at least as likely as not that the Veteran's multiple muscle and joint pain (and/or any other potentially relevant symptoms), are manifestations of an undiagnosed illness or a medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317; or, are the symptoms are attributable to a clinically diagnosed disorder?   

c.  If the Veteran's complaints of muscle and joint pain are attributable to a clinically diagnosed disorder, is it at least as likely as not that such disorder manifested in service, is causally related to service, or was caused or aggravated by a service-connected disability.

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination to evaluate the current severity of her PTSD.  The entire claim file must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file.  The examiner must conduct all indicated tests and studies and report all pertinent findings, to include the Veteran's current Global Assessment of Functional (GAF) Scale score.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


